CONFIDENTIAL -- NOT FOR PUBLIC RELEASE
                    United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4124
                                   ___________

Michael D. Ashby, also known          *
as Michael Y. Ashraf,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Frank Woods; Jim Zellmer; Dennis      *
Benson; Eric Skon; Tim Lanz;          *      [UNPUBLISHED]
Virginia Levasseur,                   *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: November 4, 1998
                             Filed: November 16, 1998
                                 ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Michael Ashby, a Minnesota inmate currently incarcerated at a Florida facility
pursuant to an Interstate Corrections Compact, Minn. Stat. § 241.28-.30 (1992),
appeals the District Court’s1 adverse grant of summary judgment in his 42 U.S.C.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
§ 1983 lawsuit. After carefully reviewing the record and the parties’ submissions, we
affirm the judgment of the District Court for the reasons set forth in the magistrate
judge’s thorough report and recommendation adopted by the District Court. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                         -2-